DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 13, 2019. It is noted, however, that applicant has not filed a certified copy of the 2019-205604 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed February 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
This objection specifically refers to the Non-Patent Literature document No. 3 by Seto et al., “Enterohemorrhagic Escherichia coli (EHEC) test / diagnosis manual”, as machine translation of this document failed to translate bulk of the text. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See MPEP 2106.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 13 recites steps of subjecting a solution obtained by a same operation as the operation without using the molecule to second mass spectrometry; and determining whether the sample contains verotoxin or not based on comparison between data obtained in the first mass spectrometry and data obtained in the second mass spectrometry. 
These above indicated limitations of performing a second mass spectrometry analysis using a sample purified without using the verotoxin binding molecule and comparing the result to the result of the first mass spectrometry analysis using a sample purified using the verotoxin binding molecule is characterized as an abstract idea. In particular, such “comparing” steps amount to mental processes, namely concepts performed in the human mind, since comparing is considered an observation, evaluation, and/or a judgement. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Further mass spectrometry profiles are themselves abstract concepts (a graphical representation of measured signals).
Step 2A, Prong 2
The above discussed steps of determining whether the sample contains verotoxin or not based on comparison between data obtained in the first mass spectrometry and data obtained in the second mass spectrometry, are insufficient to integrate into practical application because these steps are the judicial exception(s) themselves and as such do not constitute a practical application thereof. 
In addition to the judicial exceptions, the claim recites active method steps of subjecting a solution obtained by a same operation as the operation without using the molecule to second mass spectrometry.
However, such steps are also insufficient to integrate the judicial exceptions into practical application thereof because the purpose is merely to obtain data. These steps do not go beyond that which was considered insignificant pre-solution activity, i.e., mere data gathering steps necessarily performed for the judicial exception (see MPEP 2106.05(g)).
The additionally recited steps/elements fail to apply, rely on or use the judicial exception in a manner such to integrate the judicial exceptions into a practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, the additional elements of the claims (the active method steps/limitations recited in addition to the judicial exceptions themselves as indicated in detail previously above) also do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at a high level of generality, and are not, for example limited to any particular testing technique of or platform as claimed. 
In particular, the steps indicated above, directed to the gathering of the data for the abstract ideas are steps/elements that fail to go beyond that which was considered routine and conventional in the assay art at the time. For example, it was routine and conventional to perform identification of an analyte signal(s) prior to developing an assay by comparing mass spectrometry profiles obtained in the presence and in the absence of the analyte.  For example, the evidence of routine and conventional identification of analyte signals in mass spectrometry analysis of verotoxin is presented by Fagerquist (pg. 2932, section “Mass spectrometry (MS) and tandem mass spectrometry (MS/MS)”, and pg. 2934, Fig. 3). An E. coli strain harboring a gene for Stx2a subtype of verotoxin was grown in the absence (Fig. 3A) and the presence of ciprofloxacin (Fig. 3B), an antibiotic known to induce expression of verotoxin protein in the host cells. Fig. 3B shows a prominent peak at m/z 7820 missing in Fig. 3A and corresponding to the B subunit of verotoxin Stx2. Another example of this approach is identification of an A2 fragment of the A subunit of Stx2. Verotoxin sample from bacteria grown in the presence of ciprofloxacin was digested with furin protease, and had its disulfide bond reduced. Mass spectrometry profile for this sample (Fig. 3C) was compared to the control sample lacking verotoxin (Fig. 3A) helping to identify the peak for the A2 fragment of Stx2 at m/z 5291. The B subunit resistant to furin showed the peak at m/z 7821 – a nearly perfect match for m/z 7820 identified in the experiment presented in Fig. 3A and 3B and described above.
The data comparison step as indicated above is not for example performed in an unconventional or non-routine manner. More so, it is a required step during any analytical technique development process to ensure that the measured signal is indeed analyte dependent and analyte specific.
The claimed limitations, fail to recite a step or element that adds a feature that is more than well-understood, conventional or routine in the field of analytical methodologies. 
For all of these reasons, the claim 13 fails to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fagerquist et al., (Applied and Environmental Microbiology, 2014 - IDS), hereinafter Fagerquist in view of Micallef et al. (U.S Application No 2018/0024141 A1), hereinafter Micallef, and Downes et al. (Infection and Immunity, 1988), hereinafter Downes. 
With respect to claim 1, Fagerquist teaches analysis of verotoxin using a mass spectrometry method (pg. 2928, Abstract; Shiga toxin term used in this paper is an alternative name for verotoxin (see pg. 35, Abstract in Terajima et al., STEC and Foodborne Disease, 2016)). 
With respect to claim 1, Micallef teaches a protein purification method comprising: providing a sample and a molecule that binds to a protein ([0068]); performing an operation for purifying protein in the sample by using binding of the molecule and the protein ([0069] and [0101]); and subjecting the sample obtained by the operation to mass spectrometry ([0070] and [0082]). Additionally, Micallef teaches that “[t]he analysis of nucleosomes of tumor origin isolated by a method of the invention may also involve any proteomics method known in the art including without limitation electrophoresis methods, chromatographic methods and any method involving mass spectrometry”. 
Fagerquist and Micallef fail to teach affinity purification of verotoxin.
With respect to claim 1, Downes teaches affinity purification of verotoxin (Shiga-like toxin term used in this paper is the same as verotoxin, see Downes, pg. 1926, first paragraph, “A previously described E. coli Shiga-like toxin (SLT) (23) and VT were subsequently determined to be the same toxin”) wherein a molecule that binds to verotoxin is an antibody. Downes teaches verotoxin purification using affinity chromatography with an immobilized monoclonal antibody against verotoxin type 2 (pg. 1927, "Affinity chromatography"). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for analyses of verotoxin using mass spectrometry, purification of a target protein using a binding molecule as taught by Micallef and affinity purification of verotoxin using a monoclonal antibody against verotoxin as taught by Downes, as an obvious matter of applying a known technique of sample analysis to a known method of sample purification. One having ordinary skill in the art would have been motivated to make such a change to enrich target proteins from biological samples (Micallef, [0020]). The use of affinity purification in mass spectrometry analysis would have been desirable to those of ordinary skill in the art based on improved resolution and increased sensitivity associated with the use of purified samples.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification is already a standard procedure in mass spectrometry.

With respect to claim 2, Fagerquist teaches identifying at least one of a type and a subtype of verotoxin based on a mass-to-charge ratio of the verotoxin detected in the first mass spectrometry (pg. 2928, left column, first paragraph, Stx2 is one of two primary verotoxin types; pg. 2929, left column, second paragraph, “In the current study, we apply this technique to the analysis of 26 STEC strains harboring Stx2a, Stx2c, Stx2d, Stx2f, and Stx2g subtypes”; pg. 2931, “Mass spectrometry”, second paragraph, “each Stx2 subtype were measured from their observed mass-to-charge ratio (m/z)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for mass spectrometry analysis of verotoxin with identification of at least one of a type and a subtype of verotoxin based on a mass-to-charge ratio (Fagerquist, pg. 2928, left column, first paragraph and pg. 2929, left column, second paragraph ), purification of a target protein using a binding molecule as taught by Micallef and affinity purification of verotoxin using a monoclonal antibody against verotoxin as taught by Downes, in order to provide a rapid and highly specific technique for distinguishing subtypes of verotoxin (Fagerquist, pg. 2928, Abstract). One having ordinary skill in the art would have been motivated to make such a change to enrich target proteins from biological samples (Micallef, [0020]). The use of said affinity purification method in mass spectrometry analysis would have been desirable to those of ordinary skill in the art based on improved resolution and increased sensitivity associated with the use of purified samples.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification is already a standard procedure in mass spectrometry and molecule identification based on mass-to-charge ratio is a well-known method in mass spectrometry.

With respect to claims 3 and 4, Downes teaches purification of verotoxin (Shiga-like toxin term used in this paper is the same as verotoxin, see Downes, pg. 1926, first paragraph, “A previously described E. coli Shiga-like toxin (SLT) (23) and VT were subsequently determined to be the same toxin”) wherein a molecule that binds to verotoxin is an antibody. Downes teaches verotoxin purification using affinity chromatography with an immobilized monoclonal antibody against verotoxin type 2 (pg. 1927, "Affinity chromatography"). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for mass spectrometry of verotoxin (pg. 2928, Abstract) and general approach for affinity purification of proteins as  taught by Micallef ([0068]-[0070], [0082], and [0101]), and apply a monoclonal antibody against verotoxin a molecule that specifically bind to verotoxin as taught by Downes, as an obvious matter of applying a known technique of protein analysis to a known method of sample purification further improved by using binding molecules highly specific for verotoxin. One having ordinary skill in the art would have been motivated to make such a change to enrich target proteins from biological samples prior to analysis, as it is a generally accepted practice to use purified samples in mass spectrometry analysis for better assay sensitivity and resolution, and proper maintenance of the instrument. The use of affinity purification prior to mass spectrometry analysis would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification is already a standard procedure in mass spectrometry and affinity purification using monoclonal antibodies or specific ligands is one of the most effective purification methods.

With respect to claims 5 and 6, Downes teaches the antibody is a polyclonal antibody. Specifically, Downes teaches preparation of polyclonal rabbit antisera against verotoxin type 1 inactivated by glutaraldehyde (pg. 1928, "Preparation of rabbit antisera").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for mass spectrometry of verotoxin (pg. 2928, Abstract) and general approach for affinity purification of proteins as  taught by Micallef ([0068]-[0070], [0082], and [0101]), and apply polyclonal antibodies against verotoxin as molecules that specifically bind to verotoxin as taught by Downes, as an obvious matter of applying a known technique of sample analysis to a known method of sample purification further improved by using highly specific binding molecules for verotoxin. Polyclonal antibodies along with monoclonal antibodies and specific ligands are the most commonly used specific binding molecules in affinity purification. One having ordinary skill in the art would have been motivated to make such a change to enrich target proteins from biological samples prior to analysis, as it is a generally accepted practice to use purified samples in mass spectrometry analysis for better assay sensitivity and resolution, and proper maintenance of the instrument. The use of polyclonal antibodies is often preferred over the use of monoclonal antibodies due to their lower cost. The use of affinity purification in mass spectrometry analysis would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification is already a standard procedure in mass spectrometry and affinity purification using polyclonal antibodies is one of the most effective and widely used purification methods.

With respect to claims 7-10, Downes teaches the molecule that binds to verotoxin is a polyclonal antibody that is bindable to at least one of verotoxin type 1 and verotoxin type 2. Specifically, Downes teaches preparation of polyclonal rabbit antisera against verotoxin type 1 inactivated by glutaraldehyde (pg. 1928, "Preparation of rabbit antisera"). The polyclonal antibodies obtained were specific to type 1 and were not able to neutralize verotoxin type 2 (Downes, pg. 1926, Abstract; SLT-I and SLT-II in this paper designate verotoxin type 1 and 2 respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for mass spectrometry of verotoxin (pg. 2928, Abstract) and general approach for affinity purification of proteins as  taught by Micallef ([0068]-[0070], [0082], and [0101]), and apply polyclonal antibodies against verotoxin as molecules that specifically bind to verotoxin type 1 as taught by Downes, as an obvious matter of applying a known technique of protein analysis to a known method of sample purification further improved by using highly specific binding molecules for verotoxin. Polyclonal antibodies along with monoclonal antibodies and specific ligands are the most commonly used specific binding molecules in affinity purification. One having ordinary skill in the art would have been motivated to make such a change to enrich target proteins from biological samples prior to analysis, as it is a generally accepted practice to use purified samples in mass spectrometry for better assay sensitivity and resolution, and proper maintenance of the instrument. The use of polyclonal antibodies is often preferred over the use of monoclonal antibodies due to their lower cost. The use of affinity purification prior to mass spectrometry analysis would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification is already a standard procedure in mass spectrometry and affinity purification using polyclonal antibodies is one of the most effective and widely used purification methods.

With respect to claim 11, Downes teaches purification of verotoxin using a plurality of kinds of antibodies brought into contact with the sample. Specifically, Downes teaches preparation of polyclonal rabbit antisera against verotoxin type 1 inactivated by glutaraldehyde (pg. 1928, "Preparation of rabbit antisera"). Polyclonal antibodies usually represent a plurality of different kinds of antibodies (e.g. different subclasses of IgG isotype) targeting different epitopes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for mass spectrometry of verotoxin (pg. 2928, Abstract) and general approach for affinity purification of proteins as  taught by Micallef ([0068]-[0070], [0082], and [0101]), and apply a plurality of kinds of antibodies brought into contact with the sample as taught by Downes, as an obvious matter of applying a known technique of protein analysis to a known method of sample purification further improved by using polyclonal antibodies specific to verotoxin. One having ordinary skill in the art would have been motivated to make such a change to enrich target proteins from biological samples prior to analysis, as it is a generally accepted practice to use purified samples in mass spectrometry for better assay sensitivity and resolution, and proper maintenance of the instrument. The use of polyclonal antibodies is often preferred due to their lower cost. The use of affinity purification prior to mass spectrometry analysis would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification is already a standard procedure in mass spectrometry and affinity purification using polyclonal antibodies is one of the most effective and widely used purification methods.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fagerquist in view of Micallef and Downes, as applied to claim 1 above, and further in view of EMD Millipore (Mass Spectrometry Workflow Solutions, 2012).
With respect to claim 12, Fagerquist in view of Micallef and Downes teaches performing a mass spectrometry analysis of affinity purified verotoxin, but fails to teach the use of ultrafiltration or microfiltration15.
 EMD Millipore teaches subjecting samples to microfiltration prior to mass spectrometry analysis. Specifically, EMD Millipore teaches sample clarification using MS-Compatible Millex® LCR syringe 0.45 µm filters to “[o]btain immaculate, particle-free samples for LC-MS” (pg. 6, left column and a table on the right with product description). According to Lee and Koros (Encyclopedia of Physical Science and Technology, 2002, pg. 281 and Table II) sample treatment using 0.45 µm filters is considered microfiltration (0.45 µm corresponds to 4,500 Å, and Table II cited microfiltration range of 1,000-200,000 Å).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fagerquist for mass spectrometry of verotoxin (pg. 2928, Abstract) and general approach for affinity purification of proteins as taught by Micallef ([0068]-[0070], [0082], and [0101]), and subject verotoxin sample to microfiltration prior to mass spectrometry, in order to obtain particle-free samples for analysis (EMD Millipore, pg. 6). One having ordinary skill in the art would have been motivated to make such a change and purify verotoxin using microfiltration, as it is a generally accepted practice to use purified samples in mass spectrometry for better assay sensitivity and resolution, and proper maintenance of the instrument. The use of microfiltration for purification of verotoxin for mass spectrometry analysis would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because sample purification using microfiltration is already a standard procedure in mass spectrometry.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Lingwood et al. (U.S Patent No 6,835,710, 2004) teaches verotoxin purification using affinity chromatography with globotriaosylceramide immobilized on celite column (Col. 11, "Affinity Purification Verotoxins").

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 4161                                                                                                                                                                                                



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        September 9, 2022